Citation Nr: 1209524	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Propriety of the finding that the Veteran was a fugitive felon resulting in termination of compensation payments for the period from December 27, 2001, to June 16, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.  The Appellant is the Veteran's spouse, and the person who received the Veteran's compensation benefits during his incarceration.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, May 2006, and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined that the Veteran was a fugitive felon and suspended his compensation benefits from December 27, 2001, to June 16, 2004.  The Appellant then perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

A remand is required in order to afford the Appellant a Board hearing at the RO in San Juan, the Commonwealth of Puerto Rico (Travel Board hearing).  In a June 2005 statement, the Appellant requested a personal hearing.  The Board sent the Appellant a letter in January 2012 to clarify the specific type of hearing requested.  In a February 2012 statement, the Appellant requested a Travel Board hearing.  To date, the Veteran has not been scheduled for a hearing.  Therefore, a remand is required in order to afford the Veteran her clearly requested Travel Board hearing at the RO in San Juan, the Commonwealth of Puerto Rico.  

Accordingly, the case is REMANDED for the following action:
 
Schedule the Appellant for a Travel Board hearing in San Juan, the Commonwealth of Puerto Rico, before a Veterans Law Judge (VLJ).  Provide the Appellant reasonable advance notice of the date, time, and location of the hearing.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


